Order entered December 15, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01546-CV

               OKLAHOMA SURETY COMPANY, Appellant/Cross-Appellee

                                                V.

  STEVE NOVIELLO, ASSIGNEE OF METRO TOWNHOMES & HOMES, INC. AND
    METRO TOWNHOMES LIMITED PARTNERSHIP, Appellee/Cross-Appellant

                          On Appeal from the 192nd Judicial District Court
                                       Dallas County, Texas
                                 Trial Court Cause No. 10-00335

                                             ORDER
        The Court GRANTS appellant/cross-appellee’s unopposed motion to file a post-

submission letter brief. The letter brief received on December 11, 2013 is considered filed as of

the date of this order.


                                                       /s/   DAVID EVANS
                                                             PRESIDING JUSTICE